              Case 2:19-cv-02074-TSZ Document 14 Filed 05/21/20 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                      SEATTLE DIVISION
 9

10
            ROBERT COOPER ENGST and                          CASE NO. 19-CV-2074-TSZ
11          ANNA SUSAN ENGST, husband and
            wife, and the marital community                  STIPULATED
12          comprised thereof,                               PROTECTIVE ORDER

13          Plaintiffs,

14                  vs.

15          USAA CASUALTY INSURANCE
            COMPANY, a foreign insurance
16          company,

17          Defendant.

18

19 1.       PURPOSES AND LIMITATIONS

20          Discovery in this action is likely to involve production of confidential, proprietary, or

21 private information for which special protection may be warranted. Accordingly, the parties hereby

22 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

23 acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

24 protection on all disclosures or responses to discovery, the protection it affords from public

25 disclosure and use extends only to the limited information or items that are entitled to confidential

26
     STIPULATED PROTECTIVE ORDER                                                  DKM LAW GROUP LLP
                                                                               1700 7th Avenue, Suite 2100
     Case No. -19-CV-2074-TSZ – Page 1                                          Seattle, Washington 98101
                                                                                         Tel: 206.407.2518
              Case 2:19-cv-02074-TSZ Document 14 Filed 05/21/20 Page 2 of 10




 1 treatment under the applicable legal principles, and it does not presumptively entitle parties to file

 2 confidential information under seal.

 3 2.       “CONFIDENTIAL” MATERIAL

 4          “Confidential” material shall include the following documents and tangible things

 5 produced or otherwise exchanged: documents and/or testimony reflecting Defendant’s policies

 6 and/or procedures constituting trade secrets or other confidential and proprietary research,

 7 development or commercial information as well as documents and/or testimony related to private,

 8 personal, and/or confidential employee information. The parties agree USAA Casualty Insurance
 9 Company has a legitimate interest in protecting trade secrets, confidential and proprietary

10 information. The parties agree the protections within this agreement are adequate.

11 3.       SCOPE

12          The protections conferred by this agreement cover not only confidential material (as

13 defined above), but also (1) any information copied or extracted from confidential material; (2) all

14 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

15 conversations, or presentations by parties or their counsel that might reveal confidential material.

16          However, the protections conferred by this agreement do not cover information that is in

17 the public domain or becomes part of the public domain through trial or otherwise.

18 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

19          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

20 or produced by another party or by a non-party in connection with this case only for prosecuting,

21 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

22 categories of persons and under the conditions described in this agreement. Confidential material

23 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

24 that access is limited to the persons authorized under this agreement.

25

26
     STIPULATED PROTECTIVE ORDER                                                   DKM LAW GROUP LLP
                                                                                1700 7th Avenue, Suite 2100
     Case No. -19-CV-2074-TSZ – Page 2                                           Seattle, Washington 98101
                                                                                          Tel: 206.407.2518
              Case 2:19-cv-02074-TSZ Document 14 Filed 05/21/20 Page 3 of 10




 1          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 2 by the court or permitted in writing by the designating party, a receiving party may disclose any

 3 confidential material only to:

 4                  (a)    the receiving party’s counsel of record in this action, as well as employees

 5 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 6                  (b)    the officers, directors, and employees (including in house counsel) of the

 7 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 8 agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 9 designated;

10                  (c)    experts and consultants to whom disclosure is reasonably necessary for this
11 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

12                  (d)    the court, court personnel, and court reporters and their staff;
13                  (e)    copy or imaging services retained by counsel to assist in the duplication of
14 confidential material, provided that counsel for the party retaining the copy or imaging service

15 instructs the service not to disclose any confidential material to third parties and to immediately

16 return all originals and copies of any confidential material;

17                  (f)    during their depositions, witnesses in the action to whom disclosure is
18 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

19 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

20 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

21 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

22 under this agreement;

23                  (g)    the author or recipient of a document containing the information or a

24 custodian or other person who otherwise possessed or knew the information.

25          4.3     Filing Confidential Material. Before filing confidential material or discussing or

26 referencing such material in court filings, the filing party shall confer with the designating party,
   STIPULATED PROTECTIVE ORDER                                                     DKM LAW GROUP LLP
                                                                                1700 7th Avenue, Suite 2100
     Case No. -19-CV-2074-TSZ – Page 3                                           Seattle, Washington 98101
                                                                                          Tel: 206.407.2518
              Case 2:19-cv-02074-TSZ Document 14 Filed 05/21/20 Page 4 of 10




 1 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 2 remove the confidential designation, whether the document can be redacted, or whether a motion

 3 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 4 designating party must identify the basis for sealing the specific confidential information at issue,

 5 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

 6 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

 7 the standards that will be applied when a party seeks permission from the court to file material

 8 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
 9 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

10 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

11 the strong presumption of public access to the Court’s files.

12 5.       DESIGNATING PROTECTED MATERIAL

13          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

14 or non-party that designates information or items for protection under this agreement must take

15 care to limit any such designation to specific material that qualifies under the appropriate

16 standards. The designating party must designate for protection only those parts of material,

17 documents, items, or oral or written communications that qualify, so that other portions of the

18 material, documents, items, or communications for which protection is not warranted are not swept

19 unjustifiably within the ambit of this agreement.

20          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

21 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

22 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

23 and burdens on other parties) expose the designating party to sanctions.

24          If it comes to a designating party’s attention that information or items that it designated for

25 protection do not qualify for protection, the designating party must promptly notify all other parties

26 that it is withdrawing the mistaken designation.
  STIPULATED PROTECTIVE ORDER                                                       DKM LAW GROUP LLP
                                                                                 1700 7th Avenue, Suite 2100
     Case No. -19-CV-2074-TSZ – Page 4                                            Seattle, Washington 98101
                                                                                           Tel: 206.407.2518
              Case 2:19-cv-02074-TSZ Document 14 Filed 05/21/20 Page 5 of 10




 1          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 2 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 3 ordered, disclosure or discovery material that qualifies for protection under this agreement must

 4 be clearly so designated before or when the material is disclosed or produced.

 5                  (a)     Information in documentary form: (e.g., paper or electronic documents and

 6 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

 7 the designating party must affix the word “CONFIDENTIAL” to each page that contains

 8 confidential material. If only a portion or portions of the material on a page qualifies for protection,
 9 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

10 markings in the margins).

11                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

12 and any participating non-parties must identify on the record, during the deposition or other pretrial

13 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

14 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

15 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

16 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

17 at trial, the issue should be addressed during the pre-trial conference.

18                  (c)     Other tangible items: the producing party must affix in a prominent place

19 on the exterior of the container or containers in which the information or item is stored the word

20 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

21 the producing party, to the extent practicable, shall identify the protected portion(s).

22          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

23 designate qualified information or items does not, standing alone, waive the designating party’s

24 right to secure protection under this agreement for such material. Upon timely correction of a

25 designation, the receiving party must make reasonable efforts to ensure that the material is treated

26 in accordance with the provisions of this agreement.
   STIPULATED PROTECTIVE ORDER                                                      DKM LAW GROUP LLP
                                                                                 1700 7th Avenue, Suite 2100
     Case No. -19-CV-2074-TSZ – Page 5                                            Seattle, Washington 98101
                                                                                           Tel: 206.407.2518
              Case 2:19-cv-02074-TSZ Document 14 Filed 05/21/20 Page 6 of 10




 1 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

 2          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 3 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 4 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 5 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 6 challenge a confidentiality designation by electing not to mount a challenge promptly after the

 7 original designation is disclosed.

 8          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
 9 regarding confidential designations without court involvement. Any motion regarding confidential

10 designations or for a protective order must include a certification, in the motion or in a declaration

11 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

12 affected parties in an effort to resolve the dispute without court action. The certification must list

13 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

14 to-face meeting or a telephone conference.

15          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

16 intervention, the designating party may file and serve a motion to retain confidentiality under Local

17 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

18 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

19 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

20 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

21 the material in question as confidential until the court rules on the challenge.

22 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

23 LITIGATION

24          If a party is served with a subpoena or a court order issued in other litigation that compels

25 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

26 must:
   STIPULATED PROTECTIVE ORDER                                                     DKM LAW GROUP LLP
                                                                                1700 7th Avenue, Suite 2100
     Case No. -19-CV-2074-TSZ – Page 6                                           Seattle, Washington 98101
                                                                                          Tel: 206.407.2518
              Case 2:19-cv-02074-TSZ Document 14 Filed 05/21/20 Page 7 of 10




 1                  (a)    promptly notify the designating party in writing and include a copy of the

 2 subpoena or court order;

 3                  (b)    promptly notify in writing the party who caused the subpoena or order to

 4 issue in the other litigation that some or all of the material covered by the subpoena or order is

 5 subject to this agreement. Such notification shall include a copy of this agreement; and

 6                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by

 7 the designating party whose confidential material may be affected.

 8 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

10 material to any person or in any circumstance not authorized under this agreement, the receiving

11 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

12 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

13 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

14 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

15 Bound” that is attached hereto as Exhibit A.

16 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

17 MATERIAL

18          When a producing party gives notice to receiving parties that certain inadvertently

19 produced material is subject to a claim of privilege or other protection, the obligations of the

20 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

21 is not intended to modify whatever procedure may be established in an e-discovery order or

22 agreement that provides for production without prior privilege review. The parties agree to the

23 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

24 10.      NON TERMINATION AND RETURN OF DOCUMENTS

25

26
     STIPULATED PROTECTIVE ORDER                                                   DKM LAW GROUP LLP
                                                                                1700 7th Avenue, Suite 2100
     Case No. -19-CV-2074-TSZ – Page 7                                           Seattle, Washington 98101
                                                                                          Tel: 206.407.2518
              Case 2:19-cv-02074-TSZ Document 14 Filed 05/21/20 Page 8 of 10




 1          Within 60 days after the termination of this action, including all appeals, each receiving

 2 party must return all confidential material to the producing party, including all copies, extracts and

 3 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

 4          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 5 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 6 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

 7 product, even if such materials contain confidential material.

 8          The confidentiality obligations imposed by this agreement shall remain in effect until a
 9 designating party agrees otherwise in writing or a court orders otherwise.

10

11                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12

13
     DKM LAW GROUP, LLP
14

15

16
   By      s/Melissa O’Connor                                     Dated: May 21, 2020
17 JOSHUA N. KASTAN (WSBA No. 50899)
   jnk@dkmlawgroup.com
18 MELISSA O’CONNOR (WSBA No. 53907)
   moc@dkmlawgroup.com
19 MITCHELL F. WILSON (WSBA No. 49216)
   mfw@dkmlawgroup.com
20 MELANIE E. ROSE (WSBA No. 47312)
   mer@dkmlawgroup.com
21 1700 7th Avenue, Suite 2100
   Seattle, WA 98101
22 Attorneys for Defendant
   USAA CASUALTY INSURANCE COMPANY
23

24

25

26
     STIPULATED PROTECTIVE ORDER                                                   DKM LAW GROUP LLP
                                                                                1700 7th Avenue, Suite 2100
     Case No. -19-CV-2074-TSZ – Page 8                                           Seattle, Washington 98101
                                                                                          Tel: 206.407.2518
              Case 2:19-cv-02074-TSZ Document 14 Filed 05/21/20 Page 9 of 10



     PLAINTIFF LITIGATION GROUP PLLC
 1

 2

 3
   By      s/McKean Evans                                        Dated: May 21, 2020
 4 WILLIAM C. SMART (WSBA No. 8192)

 5 wsmart@plaintifflit.com
   ISAAC RUIZ (WSBA No. 35237)
 6 iruiz@plaintifflit.com
   MCKEAN EVANS (WSBA No. 52750)
 7 mevans@plaintifflit.com
   95 South Jackson Street, Suite 100
 8
   Seattle, WA 98104
 9 (206)203-9100

10
                                                  ORDER
11          Pursuant to the parties’ stipulation, docket no. 13, IT IS SO ORDERED.
12          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
13
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
14
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
15
     documents, including the attorney-client privilege, attorney work-product protection, or any other
16
     privilege or protection recognized by law.
17

18
            DATED this 20th day of May, 2020.
19

20

21
                                                          A
                                                          Thomas S. Zilly
22                                                        United States District Judge

23

24

25

26
     STIPULATED PROTECTIVE ORDER                                                  DKM LAW GROUP LLP
                                                                               1700 7th Avenue, Suite 2100
     Case No. -19-CV-2074-TSZ – Page 9                                          Seattle, Washington 98101
                                                                                         Tel: 206.407.2518
             Case 2:19-cv-02074-TSZ Document 14 Filed 05/21/20 Page 10 of 10




 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],    of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ [insert formal name of the case and the number and initials

 8 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this
 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26
     STIPULATED PROTECTIVE ORDER                                                 DKM LAW GROUP LLP
                                                                              1700 7th Avenue, Suite 2100
     Case No. -19-CV-2074-TSZ – Page 10                                        Seattle, Washington 98101
                                                                                        Tel: 206.407.2518
